Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Response to Arguments
The previous applied 35 USC 112 rejections have been withdrawn in view of the amendments and remarks dated 8/24/2021.  

Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

The applicant argues the combination of Vidal and Schieltz does not disclose claims 1 and 7. Particularly, the applicant argues that Vidal operates on the assumption that the device has been turned off is not being operated by a human operator, neither of which is a failure. The examiner notes, the applicant appears to be attacking the Schieltz reference rather than the Vidal reference with this argument, as it is Schieltz that discloses devices will be unresponsive if they are “inactive by reason of being turned off.”

The examiner disagrees. Specifically, But, Schieltz discloses transfer one of a plurality of processors to a second polling loop if the one of the plurality of processors is non-responsive to the poll, wherein each of the plurality of processors is configured to generate an affirmative response to the poll if the processor of the plurality of processors has not failed and has previously responded to at least one prior poll as operative (Fig. 3 and column 10, lines 21-43, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y…If at step 54 it is determined that the particular device of class X has been unresponsive to the last N polls, then it can be assumed that the device is inactive by reason of being turned off, or not being operated by a human operator, and so forth, and the particular device is accordingly reassigned to class Y (step 56) and the routine then proceeds to the next step, which is step 58,” That is, devices will be unresponsive if they are “inactive by reason of being turned off, or not being operated by a human operator, and so forth” which is equivalent to “failed”).
Schieltz’s responsive devices have further “not failed” in that they have provided an affirmative response to the poll. That is, the device would be considered “failed” with respect to poll had it not responded which devices that are turned off are.  
Further, Schieltz’s explicitly states “so forth” and thus is not strictly limited to “inactive by reason of being turned off, or not being operated by a human operator” as examples of being non-responsive. That is, were a device to explode (e.g., a failure under “so forth”), the examiner does not think it reasonable to assume one of ordinary skill in the art would expect Schieltz’s devices to still respond to polling.
 
The applicant’s arguments with respect to claim to claim 13 are moot in view of the new grounds of rejection and the application of the Xhafa reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 8473647 B2) in view of Schieltz (US Pat. 5659787) and Frenkel (US Pub. No. 2011/0252271).

Regarding claim 1, Vidal teaches A system for polling components (Fig. 1B Host Device 102), comprising:
a plurality of processors (Fig. 1B, Client Device 104(1) and 104(2) & col. 5 lines 12-20, As used herein, the terms "client device" and "end user device" include, but are not limited to, set-top boxes (e.g., DSTBs), personal computers (PCs), and minicomputers); and
a control system (Fig. 1B,  Host Controller 108) configured to interface with each of the plurality of processors (col. 8, lines 16-18, A plurality of logical channels (herein referred to as "pipes" 112) run from the host controller 108 to a logical entity on the client device known as an endpoint 110), and to 1) poll each of the plurality of processors using a first polling loop (col. 9, lines 24-28, Once a non-productive period of polling activity 306 has been detected, or another reason to alter the polling scheme or operation, the client device 104 driver sends a signal to the host device 102 which is interpreted by the host 102 as a command to alter its scheme (e.g., reduce its frequency) of polling) and 2) transfer one of the plurality of processors to a second polling loop if the one of the plurality of processors is non-responsive to the poll (col. 7, lines 7-12, periods where several consecutive polling messages have been sent from the host to the client, all of which have been negatively acknowledged by the client. Upon detecting such a period, the client informs the host (or the host detects this period itself), and the state machine then switches to a state utilizing less polling), wherein each of the plurality of processors is configured to generate an affirmative response to the poll (col. 8, lines 31-35 and col. 10, lines 36-38; the clients respond with affirmative “ACKs” when appropriate).
However, Vidal does not explicitly disclose each of the plurality of processors is configured to generate an affirmative response to the poll if it has not failed. That is, Vidal discloses negative acknowledgments (NAKs) to the polls that transfer the processor to a second polling loop, rather than a non-response which indicates a failure.
But, Schieltz discloses transfer one of a plurality of processors to a second polling loop if the one of the plurality of processors is non-responsive to the poll, wherein each of the plurality of processors is configured to generate an affirmative response to the poll if the processor of the plurality of processors has not failed and has previously responded to at least one prior poll as operative (Fig. 3 and column 10, lines 21-43, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y…If at step 54 it is determined that the particular device of class X has been unresponsive to the last N polls, then it can be assumed that the device is inactive by reason of being turned off, or not being operated by a human operator, and so forth, and the particular device is accordingly reassigned to class Y (step 56) and the routine then proceeds to the next step, which is step 58,” That is, devices will be unresponsive if they are “inactive by reason of being turned off” which is equivalent to “failed”)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vidal’s system, in view of Schieltz, such that the system will account for inactive nodes and preserve resources by not polling them as frequently.

As to claim 7, Vidal discloses a method for polling components, comprising:
interfacing with each of a plurality of processors from a control system (col. 8, lines 16-18, A plurality of logical channels (herein referred to as "pipes" 112) run from the host controller 108 to a logical entity on the client device known as an endpoint 110);
polling each of the plurality of processors with the control system using a first polling loop (col. 9, lines 24-28, Once a non-productive period of polling activity 306 has been detected, or another reason to alter the polling scheme or operation, the client device 104 driver sends a ; and
transferring the one of the plurality of processors to a second polling loop with the control system if the one of the plurality of processors is non-responsive to the poll and has previously responded to at least one poll as operative (col. 7, lines 7-12, periods where several consecutive polling messages have been sent from the host to the client, all of which have been negatively acknowledged by the client. Upon detecting such a period, the client informs the host (or the host detects this period itself), and the state machine then switches to a state utilizing less polling).
However, Vidal does not explicitly disclose each processor is configured to always respond to a poll with data if the processor has not failed and delaying a polling period for one of the plurality of processors if it responds to the poll. That is, Vidal discloses negative acknowledgments (NAKs) to the polls that transfer the processor to a second polling loop, rather than a non-response which indicates a failure.
But, Schieltz discloses each processor is configured to always respond to a poll with data if the processor has not failed (Fig. 3 and column 10, lines 21-43, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y…If at step 54 it is determined that the particular device of class X has been unresponsive to the last N polls, then it can be assumed that the device is inactive by reason of being turned off, or not being operated by a human operator, and so forth, and the particular device is accordingly reassigned to class Y (step 56) and the routine then proceeds to the next step, which is step 58,” That is, devices will only send no data if they are “inactive by reason of being turned off” which is equivalent to “failed”) and 
delaying a polling period for one of the plurality of processors if it responds to the poll (Schieltz, Fig. 3 and column 10, lines 21-53, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y… Otherwise, i.e., if a particular device of class Y has surpassed the predetermined standard of activity for reassignment, then step 60 follows step 58, and the frequently-responding device of class Y is reassigned to class X. It will be noted that the routine loops back to step 50 from step 60.”).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vidal’s system, in view of Schieltz, such that the system will account for inactive nodes and preserve resources by not polling them as frequently.

Regarding claim 2, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to poll the one of the plurality of processors that is responsive to the poll at a lower polling rate in a second state that is distinct from of a first state (Schieltz, Fig. 3 and column 10, lines 21-53, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y… Otherwise, i.e., if a particular device of class Y has surpassed the predetermined standard of activity for reassignment, then step 60 follows step 58, and the frequently-responding device of class Y is reassigned to class X. It will be noted that the routine loops back to step 50 from step 60.”).

Regarding claim 3, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to poll the one of the plurality of processors that is responsive to the poll at a lower polling rate (Schieltz, Fig. 3 and column 10, lines 21-53, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y… Otherwise, i.e., if a particular device of class Y has surpassed the predetermined standard of activity for reassignment, then step 60 follows step 58, and the frequently-responding device of class Y is reassigned to class X. It will be noted that the routine loops back to step 50 from step 60.”), and to transfer the one of the plurality of processors that is responsive to the poll back to the first polling loop when it becomes non-responsive to the poll (Schieltz, Fig. 3 and column 10, lines 21-43, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y…Then, at step 54, it is determined for each device in class X whether the device has not responded to a consecutive series of a predetermined number of polling messages (i.e. N polling messages). If at step 54 it is determined that the particular device of class X has been unresponsive to the last N polls, then it can be assumed that the device is inactive by reason of being turned off, or not being operated by a human operator, and so forth, and the particular device is accordingly reassigned to class Y (step 56) and the routine then proceeds to the next step, which is step 58.”),

Regarding claim 5, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to adjust a device priority as a function of the device non-response to a poll (Vidal, col. 12, lines 63-67, Once the signal has been received by the host (in this case, empty data packet 307), the state machine then transitions to the medium state 730. As stated earlier, the exemplary medium state 730 comprises a lower polling frequency than the high state 700) (col. 11, lines 58-67, (i) a high state 700, representing a state of high frequency polling; (ii) a low state 750, representing a state of lower-frequency polling; and (iii) an intermediate ("medium") state 730, representing a state of polling at a lower frequency than the high state 700, but at a higher frequency) (col. 13, 1-8, In one variant, achieving the lower polling frequency is accomplished by interleaving delay periods between periods of active polling. For example, the client device 104 specifies the delay or mask period to the host 102, and the host 102 switches from bulk polling to interrupted or masked polling using this specified delay period (herein identified as the interrupt period 840). In another variant, delay is achieved by sleeping a process or thread for a fixed period of time).

Regarding claim 6, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the control system is further configured to determine an average polling rate of the plurality of processors and to adjust a device polling rate for one of the plurality of processors as a function of a change the average polling rate change (Vidal, col. 9, lines 4-6, the determination of non-productivity is made based at least in part on a duration rather than a number of NAKs received or issued. In many cases, there is a direct correspondence between the number of NAKs and an elapsed period of time). The average polling rate could be calculated using the duration of poll responses per certain amount of time).

Regarding claim 8, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 7’s rejection teaches polling the one of the plurality of processors that is non-responsive to the poll at a lower polling rate with the control system. (Vidal, col 9, lines 66-67, Upon receiving the signal (e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly).

Regarding claim 9, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 7’s rejection teaches polling the one of the plurality of processors that is non-responsive to the poll at a lower polling rate (Vidal, col 9, lines 66-67, Upon receiving the signal ( e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly), and transferring the one of the plurality of processors that is non-responsive to the poll back to the first polling loop when it becomes responsive to the poll (Vidal, col 10, lines 38-41, the receipt of an ACK 412 by the host 102 triggers the restoration of the original polling frequency).

Claims 11-12 are method claims corresponding to system claims 5-6. They are rejected for the same reasons. 

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Xhafa et al (US Pub. No. 2010/0189024), hereafter, “Xhafa.”

As to claim 13, Vidal discloses a system for polling components, comprising:
a plurality of processors, each configured to transmit data in response to a poll (col. 9, lines 24-28, Once a non-productive period of polling activity 306 has been detected, or another reason to alter the polling scheme or operation, the client device 104 driver sends a signal to the 
a monitoring module operating on a processor and configured to interface with each of the plurality of processors, and to 1) poll each of the plurality of processors using a first polling loop and 2) transfer one of the plurality of processors to a second polling loop(col. 7, lines 7-12, periods where several consecutive polling messages have been sent from the host to the client, all of which have been negatively acknowledged by the client. Upon detecting such a period, the client informs the host (or the host detects this period itself), and the state machine then switches to a state utilizing less polling).
However, Vidal does not explicitly transfer one of the plurality of processors to a second polling loop operative transfer if an accrued delay time of the one of the plurality of processors meets or exceeds a predetermined maximum accrued delay time.
But, Xhafa discloses transfer one of a plurality of processors to a second polling loop operative transfer if an accrued delay time of the one of the plurality of processors meets or exceeds a predetermined maximum accrued delay time ([0026]-[0027], particularly, “A time threshold T.sub.MaxWaiting is used to guard the maximum waiting time after a PS-Poll packet is inserted into the AC queue. A timer t.sub.waiting is also trigger to start 240 once the PS-Poll is inserted into the current assigned AC queue…If t.sub.waiting>T.sub.MaxWaiting, 250 then the PS-Poll packet is moved to the next higher access category 265 and the process returns to 230. At the same time, the timer t.sub.waiting is restarted 240. A different value of T.sub.MaxWaiting may also be assigned based on the current AC. If PS-Poll is transmitted before t.sub.waiting<T.sub.MaxWaiting, then cancel t.sub.waiting timer.”).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vidal’s system, in view of Xhafa, such 


Regarding claim 14, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 13’s rejection teaches the monitoring module is further configured to poll the one of the plurality of processors that is non-responsive to the poll at a lower polling rate until the error condition is resolved. (Vidal, col 9, lines 66-67, Upon receiving the signal (e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly).

Regarding claim 15, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 13’s rejection teaches means for polling the one of the plurality of processors that is non-responsive to the poll at a lower polling rate, (Vidal, col 9, lines 66-67, Upon receiving the signal ( e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly), and to transfer the one of the plurality of processors that is non-responsive to the poll back to the first polling loop when it becomes responsive to the poll. (Vidal, col 10, lines 38-41, the receipt of an ACK 412 by the host 102 triggers the restoration of the original polling frequency).


Regarding claim 17, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 13’s rejection teaches the monitoring module is further configured to adjust a device priority as a function of the device response to the poll or the device non-response to the poll due to the error condition (Vidal, col. 12, lines 63-67, Once the signal has been received by the host (in this case, empty data packet 307), the state machine then transitions to the medium .

Regarding claim 18, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 13’s rejection teaches the monitoring module is further configured to adjust a device polling rate as a function of an average polling rate change (Vidal, col. 9, lines 4-6, the determination of non-productivity is made based at least in part on a duration rather than a number of NAKs received or issued. In many cases, there is a direct correspondence between the number of NAKs and an elapsed period of time). The average polling rate could be calculated using the duration of poll responses per certain amount of time).

Regarding claim 19, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the first polling loop comprises a plurality of normal priority threaded polling processes (Vidal, Fig. 8 & col. 12 lines 45-47, decision blocks 810 and 812 within high state 700 (first polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof) and the second polling loop comprises a plurality of lower priority threaded polling processes for failed devices (Vidal, Fig. 9 & col. 13 lines 21-23, decision blocks 842 and 844 within medium state 730 (second polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof and Schieltz, Fig. 3 and column 10, lines 21-43).

Regarding claim 20, the teachings of Vidal and Xhafa as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the first polling loop comprises a plurality of normal priority threaded polling processes (Vidal, Fig. 8 & col. 12 lines 45-47, decision blocks 810 and 812 within high state 700 (first polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof), the second polling loop comprises a plurality of lower priority threaded polling processes (Vidal, Fig. 9 & col. 13 lines 21-23, decision blocks 842 and 844 within medium state 730 (second polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof), and a thread of the first polling loop is terminated for one of the plurality of processors when it is determined that the one of the plurality of processors has failed due to non-response and a thread of the second polling loop is instantiated for the one of the plurality of processors (Vidal, Fig.8 & col. 12 lines 49-51, upon receiving an empty packet 812 (no response), the high state polling (first polling frequency) is interrupted (terminated) and triggers a transition to the medium state 730 (second polling frequency) and Schieltz, Fig. 3 and column 10, lines 21-43, discloses being unresponsive indicates a failure).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal and Schieltz further in view of Velusamy (US 9148744 B2).

Regarding claim 4, the combination of Vidal and Schieltz teaches the system of claim 1 
wherein the control system is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed.
On the other hand, Velusamy teaches wherein the control system is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed (col. 7, line 63-67, the client push-poll controller 312 may prevent and/or allow polling of the cellular telecommunications network 102 for firmware updates 134 based at least in part on whether the telecommunications device 106 has received a firmware update notification 130 and/or whether an immediately previous download of a firmware update 134 is successful).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Vidal and Schieltz, in view of Velusamy, such that once the controller receives a firmware update notification, to suspend polling until the firmware update is complete.

Claims 10 is method claim corresponding to system claim 4. It is rejected for the same reason.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal and Xhafa further in view of Velusamy (US 9148744 B2).


Regarding claim 16, the combination of Vidal and Xhafa teaches the system of claim 13. 
However, the combination of Vidal and Schieltz does not teach the monitoring module is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed.
the monitoring module is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed. (col. 7, line 63-67, the client push-poll controller 312 may prevent and/or allow polling of the cellular telecommunications network 102 for firmware updates 134 based at least in part on whether the telecommunications device 106 has received a firmware update notification 130 and/or whether an immediately previous download of a firmware update 134 is successful).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Vidal and Xhafa, in view of Velusamy, such that once the controller receives a firmware update notification, to suspend polling until the firmware update is complete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452